           Case 1:18-cv-00817-JL Document 69 Filed 04/15/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Steven J. Roy

      v.                                          Case No. 18-cv-817-JL

NH Department of Corrections,
Commissioner, et al.


                                      ORDER

      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated March 15, 2021.


      SO ORDERED.


                                           ____________________________
                                           Joseph N. Laplante
                                           United States District Judge

Date: April 15, 2021

cc:   Steven J. Roy, pro se
      Anthony Galdier, Esq.
      Christina M. Wilson, Esq.
      Jonathan A. Lax, Esq.
